Citation Nr: 0614296	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  00-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial rating for a right knee 
disability, to include posttraumatic arthritis, rated as 10 
percent disabling prior to January 26, 2001 and 20 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.  

This matter comes before the Board of Veterans´ Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This issue was originally 
presented to the Board in November 2003, and again in June 
2005; on each occasion, it was remanded for additional 
development.  In March 2005, the veteran testified before the 
undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

For the entire appeal period, the veteran's traumatic 
arthritis of the right knee has been manifested by painful 
motion limited by not more than 5º of extension to 70º of 
flexion when considering functional impairment and no more 
than mild instability of the medal and collateral ligaments. 


CONCLUSIONS OF LAW

1.  For the time period prior to January 26, 2001, the 
criteria for a 10 percent rating for instability of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2005); VAOPGCPREC 9-98 (August 14, 1998).

2.  For the entire appeal period, the criteria for a rating 
in excess of 20 percent for traumatic arthritis and 
instability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260-61 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a higher disability rating 
for his service connected right knee disability.  According 
to his statements and testimony of record, he describes a 
progressive worsening of right knee symptoms involving 
painful motion, weakness, fatigue, incoordination and give-
way.  His symptoms are exacerbated by activities such as 
weightbearing, stair use, and prolonged sitting.  He is 
unable to bend his knee, and can only walk short distances.  
He has been issued a knee brace and a walker to assist his 
ambulation.

Historically, the veteran received in service treatment for a 
swollen and painful knee with surgical excision of right 
patellar bursa.  Thereafter, VA clinic records and 
examination reports reflect his complaint of painful motion 
of the right knee joint exacerbated with use.  An x-ray 
examination in May 1990 demonstrated very tiny lateral 
osteophytes diagnosed as osteoarthritis.  VA examination in 
March 1991 diagnosed post-traumatic arthritis of the right 
knee.  

In pertinent part, VA examination in August 1998 included the 
veteran's report of progressive worsening of right knee pain 
with morning stiffness, 6/10 pain, fatigability, lack of 
endurance, and swelling.  He described episodes of flare-ups, 
involving acute inflammation and pain, that varied in 
frequency and lasted from a few minutes to an hour.  His 
symptoms were aggravated by weight bearing, excessive 
walking, and abrupt weather changes.  He described a mild 
increase in limitation and impairment during flare-ups.  He 
could perform activities of daily living most of the time 
with minimal to mild impairment, but he moved slowly and took 
frequent breaks.  He could not perform excessive duties or 
strenuous activities.  He used both a knee brace and a cane.  
He mentioned some episodes of possible subluxation or give-
away that he further described as his knee joint 
"collapsing."  He denied a history of dislocation.  On 
physical examination, he had a slight limp towards the right 
lower extremity.  He had flexion to 90º and extension to 0º.  
His other findings included crepitus, minimal ballotment with 
effusion, and tenderness over the right patella region.  He 
had pain, stiffness, weakness, fatigability and lack of 
endurance.  His medial and collateral ligaments showed some 
movement to about 5º but otherwise appeared stable.  His 
Lachman's, drawers sign and McMurray's sign were negative.  
X-ray examination demonstrated degenerative osteophyte 
formation of the lateral tibia plateau with medial joint 
space narrowing.  He was given a diagnosis of post-traumatic 
arthritis of the right knee.

VA examination in January 2001 included the veteran's 
additional complaint that his right knee had a tendency to 
give way.  On physical examination, his right knee appeared 
larger than the left.  His range of motion measured 0º to 
110º with painful motion at the end of flexion as well as 
patellofemoral crepitation.  There was mild tenderness in the 
lateral joint line and over the patella.  The right knee had 
"mild" medial and lateral instability with a negative 
drawer sign.  He had a mild limp when stepping on the right 
leg.  He was given diagnoses of post-traumatic arthritis of 
the right knee, and knee injury with surgery on the right 
prepatellar bursa.

VA examination in July 2002 reflected a continuation of the 
veteran's right knee complaints.  On physical examination, he 
had mild to moderate painful motion on range of motion 
testing.  There was no evidence of medial or lateral 
instability with a negative drawer sign.  There was some 
tenderness along the medial joint line.  His gait was slow, 
but he did not have a limp.  The examiner opined that the 
veteran had degenerative arthritis of the left knee as 
proximately due to additional wear and tear caused by service 
connected right knee disability.  

On VA examination in August 2003, the veteran reported 
progressive pain in his right knee.  His pain tended to wax 
and wane ranging from an intensity of 4-5/10 normally and 8-
9/10 during exacerbations.  His endorsed symptoms of chronic 
swelling, occasional heat and redness, occasional rare 
locking, fatigability and lack of endurance.  He denied any 
particular episodes of acute-flare-ups of knee pain.  His 
symptoms were aggravated by walking, climbing stairs, 
kneeling, bending, and cold or damp weather.  On physical 
examination, he demonstrated a gait with wide, short steps.  
He was stiff-legged but otherwise nonataxic.  He used a cane 
for ambulation with some limitations of movement with 
standing, excessive walking or bending.  There were no 
calluses on his feet, unusual breakdown or unusual shoe wear 
pattern.  His right knee showed diffuse tenderness with 
swelling, crepitus and bony deformities.  There was no 
ankylosis.  He had active range of motion from 0º to 100º 
with painful stiff movement noted at 90º.  There was no 
drawer sign, heat, redness or ballotment.  The examiner 
commented that the veteran demonstrated subjective evidence 
of progression of symptoms, decreased range of motion (ROM) 
and dysmobility.

Thereafter, a September 2003 VA clinic record included 
findings that the veteran's right knee demonstrated mild limp 
with use of a standard cane, moderate edema, no swelling, 
instability, 4+/5 strength, and abnormal range of motion 
(AROM) from 0º to 110º.  He was given an assessment of knee 
pain secondary to osteoarthritis (OA) affecting his mobility, 
especially when using stairs.  He was subsequently fitted for 
a DonJoy brace, compression stockings and a walker with 5" 
wheels.

In September 2005, the veteran underwent an additional VA 
examination with benefit of review of the claims folder.  He 
reported that he was able to stand for approximately 15-30 
minutes, and was unable to walk for more than a few yards.  
He described constant 4/10 pain increasing to a level of 8/10 
with weightbearing.  He was able to his knee, but became 
quite sore afterwards.  On physical examination, he 
demonstrated mild deformity of the right knee joint.  He had 
active range of motion against gravity from 5º-90º with pain 
beginning at 80º and passive range of motion from 5º to 95º 
with pain beginning at 80º.  With repetitive use, he had a 
range of motion from 5º to 70º due to pain.  There was no 
joint ankylosis.  There was crepitus and grinding of the 
right knee joint.  He had "mild" laxity of the medial 
collateral ligament.  X-ray examination demonstrated 
moderately severe narrowing of the medial compartment, 
lateral tibial condylar spurring and mild patellofemoral 
spurring.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2005).

A 10 percent rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).  Pursuant to that 
diagnostic code, moderate impairment due to recurrent 
subluxation or lateral instability warrants a 20 percent 
rating.  Id. 

Part and parcel of the service connected knee disability is 
traumatic arthritis, which may be separately rated.  See 
VAOPGCPREC 9-98 (August 14, 1998).  Diagnostic Code 5010-5003 
provides that traumatic arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  With 
respect to the diagnostic codes for limitation of motion of 
the knee, Diagnostic Codes 5260 and 5261 provide 
noncompensable ratings when flexion is limited to 60º or 
extension is limited to 5º.  A 10 percent rating would 
require flexion limited to 45º or extension limited to 10º 
and a 20 percent rating would require flexion limited to 30º 
or extension limited to 15º.  Normal range of motion of the 
knee is measured from 0º of extension and 140º of flexion.  
38 C.F.R. § 4.71, Plate II (2005).  A veteran can receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).

In the present case, the veteran appealed the initial rating 
assigned following a grant of service connection for 
traumatic arthritis of the right knee.  The RO has assigned a 
10 percent rating for traumatic arthritis with painful but 
noncompensable limitation of motion under Diagnostic Code 
5003 effective to the date of claim.  Effective January 26, 
2001, a separate rating of 10 percent for instability of the 
veteran's right knee is in effect. 

The Board finds that the evidence of record more closely 
approximates the criteria for a separate 10 percent rating 
for instability of the right knee effective to the date of 
claim.  38 C.F.R. §§ 4.3, 4.7 (2005).  VA examination in 
August 1998 described a 5º movement of the medial and 
collateral ligaments on physical examination with lay report 
of give-way symptoms.  Otherwise, physical examination 
demonstrated that the ligaments were intact.  Subsequent VA 
examinations either described no ligament laxity or "mild" 
ligament instability.  With consideration of the medical 
description of medial and collateral ligament laxity and lay 
report of give-way symptoms, the Board finds that the veteran 
more nearly approximates the criteria for a separate 10 
percent rating for mild lateral instability of the right knee 
under Diagnostic Code 5257 effective to the date of claim.  
To this extent only, the claim is granted.

However, the medical descriptions of record have consistently 
described "mild" or no laxity of the veteran's right knee 
during the entire appeal period.  The preponderance of the 
evidence demonstrates that the veteran's right knee 
instability has been manifested by no more than mild 
instability.  Therefore, the criteria for a rating in excess 
of 10 percent under Diagnostic Code 5257 have not been met.

The veteran has also been assigned a separate 10 percent 
rating for painful but non-compensable motion loss of the 
right knee with x-ray confirmed arthritis under Diagnostic 
Code 5003.  The veteran's right knee motion during the appeal 
period has range from 0º of extension to 110º flexion.  VA 
examination in September 2005 demonstrated range of motion 
from 5º to 90º with pain beginning at 80º.  With repetitive 
use, the right knee demonstrated additional loss of motion 
measured as 5º of extension and 70º of flexion.  The Board 
finds, by a preponderance of the evidence, that the veteran's 
traumatic arthritis of the right knee has been manifested by 
painful motion limited by not more than 5º of extension to 
70º of flexion when considering functional impairment.  
38 C.F.R. §§ 4.40 and 4.45 (2005).  This range of motion loss 
falls well short of the criteria necessary for a compensable 
rating under either Diagnostic Codes 5260 or 5261.  
Furthermore, there is no lay or medical evidence of 
occasional incapacitating exacerbations of arthritis to 
warrant consideration of a 20 percent rating under Diagnostic 
Code 5003.  The veteran himself has described his 
exacerbations as lasting for a very short time period with no 
report that any episode has rendered him incapacitated.

Finally, the Board finds that there is no evidence of 
ankylosis, dislocated semilunar cartilage, impairment of the 
tibia or fibula to warrant consideration of a higher rating 
under other potentially applicable diagnostic codes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2005).

In so deciding, the Board has considered the veteran 
competent to speak to his right knee symptoms and functional 
limitations caused therefrom.  The Board has relied, in part, 
on his lay description of give-way symptoms to grant a 10 
percent rating for right knee instability effective to the 
date of claim.  The medical descriptions of his right knee 
disability and, in particular, the findings by trained 
medical professionals  concerning his range of motion loss 
and severity of ligament instability holds more probative 
value in this case.  See 38 C.F.R. § 3.159(a) (2005); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the benefit of the doubt has been resolved in his favor in 
granting a 10 percent rating for instability effective to the 
date of claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2005).  The preponderance of the evidence, however, is 
against any further compensation.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

Letters dated May 31, 2001, March 26, 2003, July 30, 2003 and 
March 17, 2004 satisfied elements (1), (2) and (3) as listed 
above.  These letters notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  The March 17, 2004 letter included an 
attachment entitled "What the Evidence Must Show" and 
satisfied element (4) by advising him "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the evidence is in your 
possession, please send it to us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The entire claim was then remanded by 
the Board in December 2003 for notice compliance, and in June 
2005 for further development.  Additionally, the rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the (SSOC's) and the Board's 
remand directives that told him what was necessary to 
substantiate his claim throughout the appeals process.  In 
fact, the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
On several occasions, the veteran has informed the RO that 
all available evidence has been associated with the claims 
folder.  See VA Form 21-4138 received August 28, 2003 and 
December 17, 2003; RO report of contact dated January 7, 
2005.  This evidence has resulted in a partial increase of 
his disability rating.  There is no indication that any 
aspect of the notice compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

On May 31, 2000, the veteran's representative indicated that, 
after discussion with the veteran, an appeal with respect to 
the effective date of award assigned in the case was being 
withdrawn.  A previous SOC in March 2000 provided the veteran 
with the applicable law regarding effective date awards.  
Considering the foregoing, Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Any 
further notice to the veteran would only result in a delay in 
adjudicating the claim without any additional benefit 
accruing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and VA clinic records 
identified as relevant to the claim on appeal.  There are no 
outstanding requests to obtain any other evidence and/or 
information for which the veteran has identified and 
authorized VA to obtain on his behalf.  The Board remanded 
the claim in June 2005 in order to obtain an adequate 
examination of the veteran's right knee disability, to 
include consideration of 38 C.F.R. §§ 4.40 and 4.45.  The 
evidence and information of record, in its totality, provides 
the necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claim.




ORDER

Entitlement to a 10 percent rating for right knee instability 
is granted effective to the date of claim. 

Entitlement to a combined disability rating in excess of 20 
percent for any time during the appeal period for the 
veteran's arthritis of the right knee with instability is 
denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


